Chalmers, J.,
delivered the opinion of the court.
A full jury was tendered to the parties, and the plaintiffs announced themselves satisfied with it. The defendant peremptorily challenged one member of it; another person was *655called in his stead, and accepted by both sides. The defendant then wished to challenge another member of the original panel, but was forbidden by the court (upon the objection of the plaintiff), on the ground that, when the full panel was presented to him, he should have challenged as many members of it as he desired, or as he was allowed by law. We see no objection to this ruling. It is understood to be in accordance with the established practice in several circuits in the State, and is, we think, a convenient one, which does no injustice to anybody. A full jury being presented, it is only right that each party should be required to challenge as many members of it as he objects to, and should, thereafter, be restricted in his challenges to the persons freshly summoned. We do not mean to say that it is necessary that this should be done, but only that it is a matter within the sound discretion of the presiding judge. Where the rule is well established and known to counsel there can be no objection to it. Affirmed.